Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is made and entered on the
date specified on the signature page hereto, effective as of May 4, 2016 (the
“Effective Date”), by and between Express Scripts Holding Company, a Delaware
corporation (“ESHC”), and Timothy Wentworth (“Executive”).

WHEREAS, the parties wish to enter into this Agreement to set forth the terms
and conditions of Executive’s employment with the Company; and

WHEREAS, this Agreement supersedes and replaces the Executive Employment
Agreement between ESHC and Executive dated February 1, 2014 (the “Prior
Agreement”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

For purposes of this Agreement, each term defined in the preamble and recitals
has the meaning assigned to it and each of the following terms shall have the
following meanings:

1.1 “Accrued Rights” has the meaning set forth in Section 4.1.

1.2 “Adjusted Performance Shares” has the meaning set forth in
Section 4.3(c)(iv).

1.3 “Annual Base Salary” means the base salary set forth in Section 3.1.

1.4 “Annual Bonus” means Executive’s annual performance-based cash bonus paid
out pursuant to the Annual Bonus Program, as described in Section 3.2.

1.5 “Annual Bonus Program” means the annual performance-based cash bonus program
established by the Committee and the Board with respect to each fiscal year and
pursuant to the applicable Incentive Plan.

1.6 “Board” means the Board of Directors of ESHC.

1.7 “Cause” means:

(a) any act or acts by Executive, whether or not in connection with his
employment by the Company, constituting, or Executive’s conviction or plea of
guilty or nolo contendere (no contest) to (whether or not any right to appeal or
vacate said conviction or plea has been or may be exercised), (i) a felony under
applicable law or (ii) a misdemeanor involving fraud, theft, dishonesty or moral
turpitude;

(b) any act or acts of gross dishonesty, including, but not limited to, directly
or indirectly, the actual or attempted misappropriation by Executive of the
Company’s or its clients’ funds or property, or the actual or attempted
appropriation of a business opportunity of the Company, including knowingly
allowing or overlooking any such conduct; or any act or acts of gross misconduct
in the performance of Executive’s duties hereunder;

(c) any willful malfeasance or willful misconduct by Executive in connection
with Executive’s duties hereunder or any act or omission which is materially
injurious to the financial condition or business reputation of the Company; or

(d) any breach by Executive of the provisions of Sections 5.1 through 5.3 of
this Agreement, or of the terms and provisions of the Nondisclosure and
Noncompetition Agreement



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the event(s) described in clause (c) of this
Section 1.7 shall not be deemed to constitute “Cause” if such event is
(i) primarily the result of bad judgment or negligence on the part of Executive
not rising to the level of gross negligence; or (ii) primarily because of an act
or omission believed by Executive in good faith to have been in, or not opposed
to, the interests of the Company.

1.8 “Change in Control” means a Change in Control as that term is defined in the
ESHC 2016 Long-Term Incentive Plan and any successors thereto, as amended from
time to time.

1.9 “CIC Pro Rata Bonus” has the meaning set forth in Section 4.2(b)(iv).

1.10 “CIC Severance Benefit” means a severance payment in an amount equal to:

(a) twenty-four (24) months of Executive’s Annual Base Salary as in effect
immediately prior to the Termination Date, plus

(b) an amount equal to two hundred percent (200%) of the Target Bonus.

1.11 “Code” means the Internal Revenue Code of 1986, as amended.

1.12 “Committee” means the Compensation Committee of the Board.

1.13 “Company” means ESHC and, where context requires, its affiliates.

1.14 “Competitive Business” means a business that is, or will be, engaged wholly
or primarily in the business of manufacturing, purchasing, selling or supplying
in the United States or Canada, or in any other country in which the Company
conducts business, any product or service manufactured, purchased, sold,
supplied, or provided by the Company (including, without limitation, businesses
which the Company has specific plans to conduct in the future and as to which
Executive is aware of such planning) in the United States or Canada, or in any
other country in which the Company conducts business, or which provides or will
provide consulting or advisory services, including but not limited to audit
reviews and evaluations of requests for proposals, which concern or could affect
any existing or prospective relationship between the Company and any third
party, including its customers, prospective customers, vendors, suppliers and
drug manufacturers.

1.15 “Covered Equity Awards” means the following awards granted to Executive
under the Incentive Plan: any and all Options, Stock Appreciation Rights,
Restricted Stock Units or Performance Shares (as such terms are defined in the
applicable Incentive Plan) granted on or after the effective date of the Prior
Agreement, but during the term of this Agreement and the Prior Agreement.

1.16 “Covered Payments” means the amounts described in Section 7.12.

1.17 “Deemed Retirement Date” means the later to occur of (a) the date six
months after Executive properly delivers a Notice of Retirement, or (b) the
Termination Date.

1.18 “Disability” has the meaning ascribed to such term in the ESHC 2016
Long-Term Incentive Plan and any successors thereto, as amended from time to
time.

1.19 “Early Retirement” means a voluntary termination of employment by Executive
which is not a Tenured Retirement, and which meets all of the following
requirements:

(a) Executive shall have properly delivered a Notice of Retirement at least six
(6) months prior to the proposed effective date of the Early Retirement; and

(b) as of the date of proper delivery of the Notice of Retirement: (i) Executive
shall be at least 54  1⁄2 years of age; (ii) Executive shall have served on
Senior Staff for a continuous period of at least 4  1⁄2 years up to and
including the date such Notice of Retirement is delivered, and (iii) the sum of
the Executive’s age plus cumulative years of service on Senior Staff shall equal
at least 64.



--------------------------------------------------------------------------------

1.20 “Early Retirement Option Expiration Date” means, (i) with respect to
Options or Stock Appreciation Rights granted on or following the effective date
of the Prior Agreement, the first to occur of (A) the expiration of such grant’s
respective term (as set forth in the applicable option or stock appreciation
right agreement or notice), or (B) the four-year anniversary of the date of the
Early Retirement.

1.21 “Early Retirement Period” means a number of months equal to the number of
months from the first day of the calendar month of Executive’s 55th birthday to
the Deemed Retirement Date, truncated to a whole number (e.g., if an Executive’s
55th birthday was February 11, 2015 and his Deemed Retirement Date was
November 5, 2015, the Early Retirement Period would be nine months – the
truncated number of months from February 1, 2015 to November 5, 2015).

1.22 “Early Retirement Vesting Factor” means a fraction, the numerator of which
is the number of whole months in the Early Retirement Period, and the
denominator of which is 60; provided, however, that under no circumstances may
the Early Retirement Vesting Factor be greater than one (or, if expressed as a
percentage, 100%).

1.23 “Employment Period” means the Initial Employment Period plus any additional
Renewal Periods.

1.24 “Excise Tax” means the excise tax imposed by Section 4999 of the Code or
any similar state or local tax that may be imposed.

1.25 “Good Reason” means the occurrence of any one or more of the following:

(a) Any material breach by the Company of any of the provisions of this
Agreement or any material failure by the Company to carry out any of its
obligations hereunder;

(b) The Company’s requiring Executive to be based at any office or location more
than 50 miles from One Express Way, Saint Louis, Missouri (the “Current
Headquarters”), except for travel reasonably required in the performance of
Executive’s responsibilities to the extent substantially consistent with
Executive’s business travel obligations;

(c) Any substantial and sustained diminution in Executive’s authority or
responsibilities from those described in Section 2.3; provided, however,
notwithstanding the foregoing, (i) in the event a Change in Control shall occur
which results in ESHC becoming a subsidiary of another pharmacy benefit
management company (“PBM”), or which is in the form of a merger in which the
surviving corporation or entity is a PBM (x) so long as Executive is offered a
position and continues to be employed as an officer of the parent PBM (or
surviving corporation or entity) with duties and responsibilities which are not
inconsistent in any material adverse respect with Executive’s duties and
responsibilities immediately prior to such Change in Control, and such position
is based at an office or location not more than 50 miles from the Current
Headquarters, such change in position shall not constitute Good Reason, but
(y) if Executive is not offered a position as, or ceases to be employed as, an
officer of the parent PBM or surviving corporation or entity as described in
(x), a substantial and sustained diminution in Executive’s authority or
responsibility shall be deemed to have occurred; or (ii) in the event a Change
in Control shall occur which results in ESHC becoming a subsidiary of a non-PBM
or is in the form of a merger in which the surviving corporation or entity is
not a PBM, failure to receive an offer to serve as an officer of the non-PBM
parent or surviving corporation or entity shall not constitute Good Reason
provided Executive’s duties subsequent to the Change in Control are not
inconsistent in any material adverse respect with his duties immediately prior
to the Change in Control, and such position is based at an office or location
not more than 50 miles from the Current Headquarters;

(d) The material diminution of the perquisites or benefits Executive enjoys in
the aggregate under the Company’s benefit programs (including long-term
incentive compensation programs), such as any of the Company’s pension, savings,
vacation, life insurance, medical, health and accident, disability or long-term
incentive plans in which he was participating at the time of any such material
discontinuation (or,



--------------------------------------------------------------------------------

alternatively, if such plans are amended, modified or discontinued, material
diminution of benefits thereunder in the aggregate), or the taking of any action
by the Company which would directly or indirectly cause such benefits to be
materially diminished in the aggregate to the benefits in effect immediately
prior to taking such action; provided, that a material diminution in the context
of long-term incentives shall be measured based on Executive’s long-term
incentive opportunity; provided, further, that any amendment, modification or
discontinuation of any plans or benefits referred to in this subsection (d) that
generally affect substantially all other domestic salaried employees of the
Company who were eligible to participate, and participated, in the affected
Company benefit program(s) shall not be deemed to constitute Good Reason; and

(e) The failure of the Company to renew this Agreement for an additional Renewal
Period under Section 2.2, unless the current Employment Period is scheduled to
end after Executive has attained the age of 65;

provided, that the events described in Section 1.25(a), (b), (c) or (d) above
shall only constitute Good Reason if the Company fails to cure such event within
30 days after receipt from Executive of written notice of the event which
constitutes Good Reason, and the event described in Section 1.25(e) shall only
constitute Good Reason if the Company has received written notice from Executive
specifically expressing a desire to renew this Agreement which notice must be
received no more than 75 days, and no less than 30 days prior to the expiration
of the then current Employment Period; and provided, further that, for the
events described in Sections 1.25(a), (b), (c) or (d) above, “Good Reason” shall
cease to exist for an event on the 90th day following the later of its
occurrence or Executive’s knowledge thereof, unless Executive has given the
Company written notice thereof prior to such date. For the avoidance of doubt,
Executive’s voluntary resignation (other than in circumstances constituting Good
Reason hereunder) or termination by the Company for Cause shall not constitute
termination for Good Reason.

1.26 “Incentive Plan” means the Express Scripts Holding Company 2016 Long-Term
Incentive Plan, the Express Scripts, Inc. 2011 Long-Term Incentive Plan, the
Express Scripts, Inc. 2000 Long-Term Incentive Plan, the Medco Health Solutions,
Inc. 2002 Stock Incentive Plan, and in each case, any successors thereto, as
amended from time to time.

1.27 “Initial Employment Period” has the meaning set forth in Section 2.2.

1.28 “Nondisclosure and Noncompetition Agreement” means any Form of
Nondisclosure, Nonsolicitation, and Noncompetition Agreement entered into or
previously entered into by and between Executive and the Company, as may be
amended from time to time, or any successor form agreement.

1.29 “Notice of Retirement” means a notice of any purported Retirement by
Executive as further described in Section 4.5(b).

1.30 “Notice of Termination” means a notice of any purported termination of
Executive’s employment by the Company or by Executive as further described in
Section 4.5.

1.31 “Payment Cap” means the maximum amount described in Section 7.12.

1.32 “Policy” has the meaning set forth in Section 7.16.

1.33 “Post-Retirement Performance Share Factor” means a fraction determined as
follows:

(a) The numerator shall be the sum of (i) the number of calendar years in a
Performance Period (as such term is defined in the Incentive Plan) during which
Executive was employed by the Company as of December 31 of such year, plus
(ii) an additional one year for the calendar year in which the Termination Date
occurs, provided that Executive was employed by the Company during such year for
at least three full calendar months prior to the Termination Date, and further
provided that such additional year was not already included in this
Section 1.33(a)(i) above (e.g., for a Performance Period of January 1, 2015
through January 1, 2018, and a Termination Date of March 31, 2016 or thereafter,
the numerator shall be two); and



--------------------------------------------------------------------------------

(b) The denominator shall be the number of full calendar years in a Performance
Period (e.g., for a Performance Period of January 1, 2015 through January 1,
2018, the denominator shall be three).

1.34 “Pro Rata Bonus” has the meaning set forth in Section 4.2(a)(iv). 1.35
“Renewal Period” has the meaning set forth in Section 2.2. 1.36 “Retiree Plan”
has the meaning set forth in Section 4.2.

1.37 “Retirement” means (i) an Early Retirement, (ii) a Tenured Retirement or
(iii) any termination of employment which becomes effective on or after
Executive has reached the age of 59 1⁄2, other than a termination of employment
for Cause or due to death or Disability.

1.38 “Senior Staff” means those members of the Company’s senior management team
with a pay grade of M3 or higher, or a similar level under any new or revised
salary grading system utilized by the Company or, with respect to the period
prior to the Effective Date of the Prior Agreement, those members of the senior
management of Medco Health Solutions, Inc., with a pay grade of E02 or higher.

1.39 “Severance Benefit” means a severance payment in an amount equal to:

(a) eighteen (18) months of Executive’s Annual Base Salary as in effect
immediately prior to the Termination Date, plus

(b) an amount equal to one hundred fifty percent (150%) of the Target Bonus.

1.40 “Target Bonus” has the meaning set forth in Section 3.2.

1.41 “Tenured Retirement” means a voluntary termination of employment by
Executive which meets all of the following requirements:

(a) Executive shall have properly delivered a Notice of Retirement at least six
(6) months prior to the proposed effective date of the Retirement;

(b) as of the date of proper delivery of the Notice of Retirement (i) Executive
shall be at least 59 1⁄2 years of age, and (ii) Executive shall have served on
Senior Staff for a continuous period of at least 4  1⁄2 years up to and
including the date such Notice of Retirement is delivered.

1.42 “Termination Date” means the effective date of termination of Executive’s
employment as determined in accordance with Section 4.5.

1.43 “Termination Year” has the meaning set forth in Section 4.2(a)(iv).

1.44 “Welfare Benefit” has the meaning set forth in Section 4.2.

1.45 “Welfare Period” has the meaning set forth in Section 4.2.

ARTICLE II

TERM/POSITION

2.1 Employment; Effectiveness of Agreement. Effective as of the Effective Date,
the Company employs Executive, and Executive accepts such employment, according
to the terms and conditions set forth in this Agreement. The parties acknowledge
that Executive may be employed by ESHC or any of its subsidiaries or affiliated
entities, and such employment shall be governed by this Agreement.



--------------------------------------------------------------------------------

2.2 Term. Unless terminated earlier pursuant to Sections 4.1 through 4.5 of this
Agreement, the term of Executive’s employment under this Agreement commenced on
the Effective Date and continues through March 31, 2019 (the “Initial Employment
Period”). This Agreement may be extended by the Company and Executive beyond the
Initial Employment Period (any such additional period, a “Renewal Period”) upon
the mutual written agreement of the Company and Executive. The Initial
Employment Period and any Renewal Periods, if any, shall constitute the
“Employment Period” for purposes of this Agreement. If there are no Renewal
Periods, then the Employment Period shall have the same meaning as Initial
Employment Period. Notwithstanding the foregoing, upon a Change in Control, if
less than twenty-four (24) months remain in the then-current Employment Period
from the date of the Change in Control, the Employment Period shall
automatically extend for an additional number of months such that twenty-four
(24) months remain in the Employment Period from the date of the Change in
Control. Except as set forth in Section 7.1, upon termination of Executive’s
employment with the Company in accordance with the terms hereof or upon
termination of the Initial Employment Period or the Employment Period without
extension thereof, this Agreement shall terminate and no longer be of any force
or effect.

2.3 Position and Duties. Executive shall hold the position of President and
Chief Executive Officer of ESHC and shall report to, an at all times be subject
to the lawful direction of the Board. If requested, Executive shall also serve
as a member of the Board without additional compensation. During the Employment
Period, Executive shall devote his best efforts and his full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business affairs of the Company. Executive
shall perform his duties and responsibilities to the best of his abilities in a
diligent, trustworthy, businesslike and efficient manner. Nothing herein shall
preclude Executive from, (a) subject to the prior written consent of the Board,
or an appropriate committee of the Board, serving on any for-profit corporate or
governmental board of directors (b) serving on the board of, or working for, any
charitable, not-for-profit or community organization, (c) pursuing his personal,
financial and legal affairs, or (d) pursuing any other activity; provided, that
Executive shall not engage in any other business, profession, occupation or
other activity, for compensation or otherwise, which would violate the
provisions of Section 5.1 or would, in each case, and in the aggregate,
otherwise conflict or interfere with the performance of Executive’s duties and
responsibilities hereunder, either directly or indirectly, without the prior
written consent of the Board or an appropriate committee of the Board.

ARTICLE III

COMPENSATION AND BENEFITS

3.1 Annual Base Salary. Effective as of the Effective Date and during the
Employment Period following the Effective Date, the Company shall pay Executive
a base salary (“Annual Base Salary”) at the annual rate of One Million and Four
Hundred Thousand Dollars ($1,400,000), which shall be payable in regular
installments in accordance with the Company’s usual payroll practices. Executive
shall be eligible for such increases in Executive’s Annual Base Salary, if any,
as may be determined from time to time in the sole discretion of the Board or
the Committee; provided, that any such increase shall not serve to limit or
reduce any other obligation to Executive under this Agreement. The term “Annual
Base Salary” as used in this Agreement shall refer to the Annual Base Salary as
in effect from time to time during the Employment Period. Executive’s Annual
Base Salary shall not be reduced after any such increase without Executive’s
express written consent.

3.2 Annual Incentive Compensation. Executive shall be eligible to participate in
the Company’s Annual Bonus Program. The size of Executive’s bonus opportunity
for any calendar year shall be no less than One Hundred and Seventy Five Percent
(175%) of Executive’s Annual Base Salary (the “Target Bonus”) for any calendar
year, pro-rated for any modification during the year. Executive shall be
eligible for minimum Target Bonus opportunity increases, if any, as may be
determined from time to time in the sole discretion of the Board or the
Committee. Once increased, any such amount shall be the new minimum Target Bonus
opportunity and “Target Bonus” under the Agreement. The amount and terms of
Executive’s participation in the Annual Bonus Program shall be determined based
on the terms and conditions of the Annual Bonus Program (as approved at the sole
discretion of the Committee and the Board), subject to adjustment as described
therein, and in accordance with any bonus award agreement thereunder.
Executive’s Annual Bonus for the year of hire shall be based on Executive’s
Annual Base Salary as in effect on the Effective Date and pro-rated based on the
number of days the Executive is employed with the Company during such calendar
year.



--------------------------------------------------------------------------------

3.3 Participation in Benefit Plans. During the Employment Period, Executive
shall be entitled to participate in the Company’s employee benefit plans (other
than bonus and incentive plans) as in effect from time to time, on the same
basis as those benefits are generally made available to similarly situated
senior executives of the Company.

3.4 Restricted Stock, Stock Options and Other Equity Awards and Deferred
Compensation. Executive may receive restricted stock, stock options and other
equity awards and deferred compensation, to the extent determined by the
Company, the Board or the Committee, as applicable, from time to time. The terms
of any such award shall be documented in a separate award notice or agreement.

3.5 Business Expenses. During the Employment Period, Executive shall be
reimbursed for all reasonable expenses incurred by him in performing his duties
hereunder provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Company.

3.6 Perquisites. During the Employment Period, Executive shall be entitled to
receive such perquisites and fringe benefits which similarly situated senior
executives of the Company are entitled to receive and such other perquisites
which are suitable to the character of Executive’s position with the Company and
adequate for the performance of Executive’s duties hereunder as determined by
the Company from time to time.

ARTICLE IV

TERMINATION OF EMPLOYMENT

4.1 Termination by the Company for Cause; Termination by Executive Other Than
for Good Reason or Retirement. If the Employment Period and Executive’s
employment under this Agreement are terminated by the Company for Cause or by
Executive other than for Good Reason or Retirement, prior to the scheduled
expiration of the Employment Period, Executive shall be entitled to receive:

(a) The Annual Base Salary through the Termination Date;

(b) Reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the Termination Date; and

(c) Such employee benefits, if any, to which Executive may be entitled under the
employee benefit plans of the Company, including rights with respect to any
restricted stock, stock option and other equity awards or any deferred
compensation, subject to the terms and conditions of the applicable plan, award,
agreement or notice, if relevant (the amounts described in clauses (a) through
(c) being referred to as the “Accrued Rights”). The Accrued Rights shall not
include any bonus payments in connection with any bonus plan, policy, practice,
program or award.

Following such termination of Executive’s employment hereunder pursuant to this
Section 4.1, Executive shall have no further rights to any compensation or any
other benefits under this Agreement. Notwithstanding the delivery of a Notice of
Termination or a Notice of Retirement (as applicable) with respect to a
termination other than a termination by the Company under this Section 4.1, the
Company may, at any time on or prior to the Termination Date, exercise its right
to terminate the Employment Period and Executive’s employment for Cause, and,
upon the proper exercise of such right, any other purported termination
(including a purported Retirement) shall be null and void, and the terms of this
Section 4.1 shall apply. In addition, notwithstanding the delivery of a Notice
of Retirement by Executive, if the Employment Period and Executive’s employment
under this Agreement is terminated by Executive other than for Good Reason prior
to the proposed effective date set forth in such Notice of Retirement, such
purported Retirement (and the related Notice of Retirement) shall be null and
void, and the terms of this Section 4.1 shall apply.



--------------------------------------------------------------------------------

4.2 Termination by the Company Other Than for Cause or Disability; Termination
by Executive for Good Reason.

(a) If the Employment Period and Executive’s employment under this Agreement is
terminated by the Company prior to the scheduled expiration of the Employment
Period other than for Cause or Disability, or Executive terminates his
employment prior to the scheduled expiration of the Employment Period for Good
Reason, in either case, prior to a Change in Control or following the two-year
period following a Change in Control, Executive shall be entitled to receive:

(i) The Accrued Rights;

(ii) Any Annual Bonus earned for a previously completed fiscal year but unpaid
as of the Termination Date, which Annual Bonus shall be payable solely to the
extent the applicable bonus payout is approved by the Committee;

(iii) A Severance Benefit pursuant to the terms and conditions set forth in
Section 4.2(c) below;

(iv) An amount (to the extent such amount is approved for payout by the
Committee and the Board in their sole discretion) equal to the Annual Bonus that
Executive would have been entitled to receive for the year in which the
Termination Date occurs (the “Termination Year”) had Executive remained employed
through the end of such year, which amount, determined based on the Company’s
actual performance for such year relative to the performance goals applicable to
Executive, shall be prorated for the portion of the Termination Year in which
Executive was employed by the Company (the “Pro Rata Bonus”) and shall be
payable in a lump sum at the same time bonuses are paid to other senior
executives under the Annual Bonus Program, but in no event later than March 15th
of the year following the Termination Year; and

(v) A payment from the Company in monthly installments, beginning on the first
day of the first month following the Termination Date (subject to the six-month
delay described below), in an amount equal to (1) the cost of continuing
medical, dental, vision and EAP coverage under the Company’s medical, dental,
vision and EAP programs under COBRA for Executive’s applicable statutory COBRA
period and (2) if Executive’s statutory COBRA period is less than 36 months,
following the expiration of such COBRA period, in an amount equal to the cost of
medical coverage (medical and prescription drug only) under the Company’s
retiree medical plan that covers eligible rank-and-file employees who are not
covered under a collective bargaining agreement (the “Retiree Plan”), in each
case, for Executive and any eligible dependents of Executive (including
Executive’s spouse) for a total period of thirty-six (36) months (the “Welfare
Period”); provided that, (A) as of the Termination Date, Executive is covered
under a Company plan for such medical, dental, vision and EAP coverage (as
applicable), and the Company continues to offer such benefit to its
rank-and-file employees who are not covered under a collective bargaining
agreement, (B) with respect to the medical benefits only, if during the Welfare
Period, the Company either does not sponsor or ceases to offer: (1) for the
duration of the COBRA period, a medical program to its rank-and-file employees
who are not covered under a collective bargaining agreement, or (2) after the
expiration of the COBRA period, a Retiree Plan, the payment during the Welfare
Period shall change to an amount equal to the monthly premium for equivalent
medical insurance coverage and (C) if during the Welfare Period Executive
becomes eligible, as a full-time employee, for group medical, dental, vision and
EAP insurance from another employer, Executive shall forfeit (as applicable) any
such future payments from the Company (collectively, the “Welfare Benefit”).
Notwithstanding the foregoing, in the event such payments for continued coverage
or such continued coverage itself, by reason of change in the applicable law,
may, in the Company’s reasonable view, result in tax or other penalties on the
Company, this provision shall terminate and the parties shall, in good faith,
negotiate for a substitute provision which does not result in such tax or other
penalties.

(b) If (1) a Change in Control occurs during the Employment Period, and (2) if
the Employment Period and Executive’s employment under this Agreement is
terminated by the Company prior to the scheduled expiration of the Employment
Period other than for Cause or Disability, or Executive terminates his
employment prior to the scheduled expiration of the Employment Period for Good
Reason, in either case, within two (2) years after such Change in Control,
Executive shall be entitled to receive:



--------------------------------------------------------------------------------

(i) The Accrued Rights;

(ii) Any Annual Bonus earned for a previously completed fiscal year but unpaid
as of the Termination Date, which Annual Bonus shall be payable solely to the
extent the applicable bonus payout is approved by the Committee;

(iii) A CIC Severance Benefit pursuant to the terms and conditions set forth in
Section 4.2(c) below;

(iv) An amount equal to the Target Bonus, prorated for the portion of the
Termination Year in which Executive was employed by the Company (the “CIC Pro
Rata Bonus”) which shall be payable in a lump sum within sixty (60) days
following the Termination Date; and

(v) The Welfare Benefit.

(c) The Company shall pay the Severance Benefit, without interest thereon
(except as described in Section 7.18), in eighteen (18) substantially equal
monthly installments, which installments shall be payable on the first day of
each month, with the first installment payable in the first full month
commencing fifteen (15) days after the Termination Date (subject to
Section 4.2(d) and the six-month delay described in Section 7.18). The Company
shall pay the CIC Severance Benefit, without interest thereon (except as
described in Section 7.18), in twenty-four (24) substantially equal monthly
installments, which installments shall be payable on the first day of each
month, with the first installment payable in the first full month commencing
fifteen (15) days after the Termination Date (subject to Section 4.2(d) and the
six-month delay described in Section 7.18). Executive shall not be under any
duty to mitigate damages in order to be eligible to receive the Severance
Benefit or the CIC Severance Benefit.

(d) Notwithstanding the foregoing, Executive agrees that the Company’s
obligation to pay the Severance Benefit, the CIC Severance Benefit, the Welfare
Benefit, the bonuses pursuant to Sections 4.2(a)(ii), 4.2(a)(iv), 4.2(b)(ii) and
4.2(b)(iv), if applicable, and the benefits pursuant to Section 4.7 is
contingent and conditioned upon both of the following:

(i) Executive’s full compliance with Sections 5.1 through 5.3 and Section 5.6,
as well as any agreements in the release described in Section 4.2(d)(ii) below,
or of the terms and provisions of the Nondisclosure and Noncompetition Agreement
or any other nondisclosure or noncompetition agreement between Executive and the
Company that remains in effect. Notwithstanding anything herein, if either
(A) Executive breaches any of the provisions of Sections 5.1 through 5.3 or
Section 5.6 (or any breach of any agreements in the release described in
Section 4.2(d)(ii) below, or in the Nondisclosure and Noncompetition Agreement,
or in any other nondisclosure or noncompetition agreement between Executive and
the Company that was in effect as of the time of such breach), or (B) following
the Termination Date the Committee becomes aware of acts or omissions by
Executive during the term of Executive’s employment with the Company which would
have constituted Cause, or (C) Executive, or anyone on Executive’s behalf,
pursues any type of action or claim against the Company regarding this Agreement
or any topic or claim covered by this Agreement, other than (i) in connection
with any challenges to the validity of the release described in
Section 4.2(d)(ii) below under the federal Age Discrimination in Employment Act
as amended by the Older Worker Benefit Protection Act, (ii) in connection with
the filing of a charge or complaint with or the participation in an
investigation, hearing or proceeding of a government agency or (iii) as
otherwise prohibited by law, then, in each case, Executive shall reimburse the
Company for all compensation or other amounts previously paid, allocated,
accrued, delivered or provided by the Company to Executive pursuant to
Section 4.2(a) or 4.2(b) and the Company shall be entitled to discontinue the
future payment, delivery, allocation, accrual or provision of the Severance
Benefit, the CIC Severance Benefit, the Pro Rata Bonus, the CIC Pro Rata Bonus,
the Welfare Benefit, the benefits pursuant to Section 4.7 and such other
compensation, including any deferred or equity compensation, as reflected in the
terms of any plan, notice or agreement evidencing such other compensation,
except to the extent prohibited by applicable law.



--------------------------------------------------------------------------------

(ii) No later than sixty (60) days after the Termination Date, Executive must
execute and deliver (and not revoke) a general release releasing all claims
against the Company (other than those specifically described in the below
proviso) in such form and containing such terms as the Company may reasonably
prescribe (and all applicable revocation periods must have expired); provided,
however, that in no event shall the timing of Executive’s execution (and
non-revocation) of the general release, directly or indirectly, result in
Executive designating the calendar year of payment, and if a payment that is
subject to execution (and non-revocation) of the general release could be made
in more than one taxable year, payment shall be made in the later taxable year;
provided, further, that it shall not be a condition to Executive’s receipt of
such payments that Executive release the Company from any of the following:

(A) the obligations of the Company described in Article IV of this Agreement; or

(B) any vested rights that Executive may have with respect to any benefits,
rights or entitlements under the terms of any employee benefit programs of the
Company to which Executive is or will be entitled by virtue of his employment
with the Company or any of its subsidiaries, and nothing in the release will
prohibit or be deemed to restrict Executive from enforcing his rights to any
such benefits, rights or entitlements; or

(C) Executive’s right to indemnification to the extent provided in the Company’s
Certificate of Incorporation and/or bylaws.

Failure or refusal by Executive to execute and deliver timely (and not revoke)
such release shall release the Company from its obligations to make the payments
described herein. Following such termination of Executive’s employment hereunder
pursuant to this Section 4.2, Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

4.3 Termination Due to Death, Disability or Retirement.

(a) Rights Upon Termination. If the Employment Period and Executive’s employment
under this Agreement are terminated due to Executive’s death, Disability or
Retirement prior to the scheduled expiration of the Employment Period, Executive
or Executive’s estate, as applicable, will receive (a) the Accrued Rights plus
any Annual Bonus earned for a previously completed fiscal year but unpaid as of
the Termination Date which Annual Bonus shall be payable solely to the extent
the applicable bonus payout is approved by the Committee; provided, however,
that, in the event of Executive’s death, the Company agrees to abide by
previously received written instructions from Executive directing the Company to
pay the Accrued Rights and/or the accrued but unpaid Annual Bonus to a living
trust or similar estate planning vehicle of Executive, provided such trust or
similar vehicle is still in existence at the time of Executive’s death, except
to the extent prohibited by law, and except as may otherwise be required or
directed by any applicable employee benefit plan; and (b) payment for the
Welfare Benefit; provided, however, in the event such continued coverage, by
reason of change in the applicable law, may, in the Company’s reasonable view,
result in tax or other penalties on the Company, this provision shall terminate
and the parties shall, in good faith, negotiate for a substitute provision which
does not result in such tax or other penalties. Following such termination of
Executive’s employment hereunder pursuant to this Section 4.3, Executive shall
have no further rights to any compensation or any other benefits under this
Agreement. Further, notwithstanding the specific terms of the Incentive Plan or
any award agreement thereunder, with respect to any grants made to Executive
under the Incentive Plan during the term of this Agreement, a Retirement under
this Agreement which is not also an Early Retirement or a Tenured Retirement
shall be deemed to be a “Retirement” under the Incentive Plan and shall be
treated in accordance with the provisions of the Incentive Plan and any
applicable award agreements which apply upon a “Retirement”. With respect to all
other grants held by Executive, upon Retirement such grants shall be treated in
accordance with the terms of the Incentive Plan, any award agreement or the
Prior Agreement, as applicable.

(b) Tenured Retirement. Notwithstanding the specific terms of the Incentive Plan
or any award agreements thereunder, with respect to any Covered Equity Awards,
upon a Tenured Retirement, the following provisions shall apply:



--------------------------------------------------------------------------------

(i) Vested Options and Stock Appreciation Rights. All Options or Stock
Appreciation Rights which have vested on or prior to the Termination Date, but
which have not expired, been exercised, or otherwise terminated, shall remain
vested and exercisable through the expiration of their respective terms (as set
forth in the applicable option or stock appreciation rights agreements or
notices) and shall thereafter terminate.

(ii) Unvested Options and Stock Appreciation Rights. All Options or Stock
Appreciation Rights which have not vested as of the Termination Date, and which
have not expired or otherwise terminated, shall continue to vest after the
Termination Date in accordance with their respective terms as if Executive were
still employed by the Company, and shall remain vested and exercisable through
the expiration of their respective terms (in each case as set forth in the
applicable option or stock appreciation rights agreements or notices) and shall
thereafter terminate.

(iii) Restricted Stock Units. All grants of Restricted Stock Units which have
not vested as of the Termination Date, and which have not expired or otherwise
terminated, shall continue to vest after the Termination Date in accordance with
their respective terms as if Executive were still employed by the Company (as
set forth in the applicable restricted stock unit agreements or notices) and
shall be paid in accordance with the vesting schedule as set forth in the
applicable restricted stock unit agreement.

(iv) Performance Shares. For each award of Performance Shares, to the extent not
already vested, terminated or forfeited as of the Termination Date, Executive
shall be considered vested in such Performance Shares, but only to the extent
the Performance Criteria (as defined in the applicable Performance Share award
agreement) are achieved at the end of the applicable performance period (subject
to the limitations set forth below in this Section 4.3(b)(iv)), and any payment
of shares shall be made in accordance with the terms of the applicable
Performance Share agreement as if Executive had remained as an employee of the
Company through the end of the performance period (i.e. generally shares would
not be distributed until after the end of the performance period).
Notwithstanding the foregoing, certain Performance Shares shall be subject to a
reduction in the maximum number of shares which may be delivered, as follows:

(A) For each award of Performance Shares, if Executive’s Termination Date occurs
on or after the end of the third calendar month of the final full year of the
applicable Performance Period (as such term is defined in the Incentive Plan)
(e.g., for a Performance Period of January 1, 2015 through January 1, 2018, on
or after March 31, 2017), then such Performance Shares shall be treated as
described in the preceding paragraph without any reduction in the maximum number
of shares which may be delivered.

(B) For each award of Performance Shares, if Executive’s Termination Date occurs
prior to the end of the third calendar month of the final full year of the
applicable Performance Period (e.g., for a Performance Period of January 1, 2015
through January 1, 2018, before March 31, 2017), then such Performance Shares
shall be multiplied by the Post-Retirement Performance Share Factor, and the
product shall be treated as described in the initial paragraph of this
Section 4.3(b)(iv) without any reduction in the maximum number of shares which
may be delivered with respect to such portion of the Performance Shares. The
remaining portion of the Performance Shares shall be treated as described in the
initial paragraph of this Section 4.3(b)(iv) with a maximum payout of 100% (or
“target” number) of such remaining portion of the Performance Shares.



--------------------------------------------------------------------------------

EXAMPLE: For an award of 150 Performance Shares, with a Post-Retirement
Performance Share Factor of two-thirds, assuming the achievement of the
applicable Performance Criteria results in a payment of 200% of the target
number of Performance Shares, Executive would receive 250 shares determined as
follows: 150 Performance Shares multiplied by the Post-Retirement Performance
Share Factor results in 100 Performance Shares which are not subject to the 100%
maximum and are thus paid out as 200 shares (100 Performance Shares * 200%
payout factor); the remaining 50 Performance Shares are capped at a 100% payout
factor and are thus paid out as 50 shares.

(c) Early Retirement. Notwithstanding the specific terms of the Incentive Plan
or any award agreement thereunder, with respect to any Covered Equity Awards,
upon an Early Retirement, the following provisions shall apply:

(i) Vested Options and Stock Appreciation Rights. All Options or Stock
Appreciation Rights which have vested on or prior to the Termination Date, but
which have not expired, been exercised, or otherwise terminated, shall remain
vested and exercisable through the Early Retirement Option Expiration Date and
shall thereafter terminate.

(ii) Unvested Options and Stock Appreciation Rights. Each grant, or portion
thereof, of Options or Stock Appreciation Rights which has not vested as of the
Termination Date, and which has not expired or otherwise terminated, shall vest
or be terminated and forfeited as follows: (A) any portion of such grant which
is scheduled (under its original terms) to vest after the Early Retirement
Option Expiration Date shall terminate and be forfeited on the Termination Date;
(B) for any portion of such grant which is scheduled (under its original terms)
to vest on or prior to the Early Retirement Option Expiration Date, each
“tranche” of such grant (meaning each portion scheduled to vest on the various
vesting dates under the grant) shall be multiplied by the Early Retirement
Vesting Factor, and a portion of such tranche equal to such product rounded to
the nearest whole number, shall continue to vest after the Termination Date in
accordance with its original terms as if Executive were still employed by the
Company, and shall remain vested and exercisable through the Early Retirement
Option Expiration Date and shall thereafter terminate; and (C) for each tranche
to which the Early Retirement Vesting Factor is applied under the preceding
Subsection B, any remaining portion of such tranche that does not so vest shall
terminate and be forfeited on the Termination Date. (See example on Exhibit A to
this Agreement).

(iii) Restricted Stock Units. Each grant, or portion thereof, of Restricted
Stock Units which has not vested as of the Termination Date, and which has not
expired or otherwise terminated, shall vest or be terminated and forfeited as
follows: (A) any portion of such grant which is scheduled (under its original
terms) to vest after the third anniversary of the Deemed Retirement Date shall
terminate and be forfeited on the Termination Date; (B) for any portion of such
grant which is scheduled (under its original terms) to vest on or prior to the
third anniversary of the Deemed Retirement Date, each “tranche” of such grant
(meaning each portion scheduled to vest on the various vesting dates under the
grant) shall be multiplied by the Early Retirement Vesting Factor, and a portion
of such tranche equal to such product rounded to the nearest whole number, shall
continue to vest after the Termination Date in accordance with its original
terms as if Executive were still employed by the Company and shall be paid in
accordance with the vesting schedule as set forth in the applicable restricted
stock unit agreement; and (C) for each tranche to which the Early Retirement
Vesting Factor is applied under the preceding Subsection B, any remaining
portion of such tranche that does not so vest shall terminate and be forfeited
on the Termination Date.

(iv) Performance Shares. For each award of Performance Shares, to the extent not
already vested, terminated or forfeited as of the Termination Date, Executive
shall be considered vested in a portion of such Performance Shares determined by
multiplying the number of such Performance Shares by the Early Retirement
Vesting Factor (the product being the “Adjusted Performance Shares”), but only
to the extent the Performance Criteria are achieved at the end of the applicable
performance period (e.g., if the target number of Performance Shares is 150, the
Early Retirement Vesting Factor is 0.24 the Adjusted Performance Shares would be
36, and if the achievement of the Performance Criteria results in a payment of
75% of target shares, the number



--------------------------------------------------------------------------------

of shares awarded would be 36 * 75% or 27 shares), and any payment of shares
shall be made in accordance with the terms of the applicable Performance Share
agreement as if Executive had remained as an employee of the Company through the
end of the performance period (i.e., generally shares would not be distributed
until after the end of the performance period). Notwithstanding the foregoing,
certain Performance Shares shall be subject to a reduction in the maximum number
of shares which may be delivered, as follows:

(A) For each award of Performance Shares, if Executive’s Termination Date occurs
on or after the end of the third calendar month of the final full year of the
applicable Performance Period (as such term is defined in the Incentive Plan)
(e.g., for a Performance Period of January 1, 2015 through January 1, 2018, on
or after March 31, 2017), then the Adjusted Performance Shares for shall be
treated as described in the preceding paragraph without any reduction in the
maximum number of shares which may be delivered.

(B) For each award of Performance Shares, if Executive’s Termination Date occurs
prior to the end of the third calendar month of the final full year of the
applicable Performance Period (e.g., for a Performance Period of January 1, 2015
through January 1, 2018, before March 31, 2017), then the Adjusted Performance
Shares shall be multiplied by the Post-Retirement Performance Share Factor, and
the product shall be treated as described in the initial paragraph of this
Section 4.3(c)(iv) without any reduction in the maximum number of shares which
may be delivered with respect to such portion of the Adjusted Performance
Shares. The remaining portion of the Adjusted Performance Shares shall be
treated as described in the initial paragraph of this Section 4.3(c)(iv) with a
maximum payout of 100% (or “target” number) of such remaining portion of the
Adjusted Performance Shares.

EXAMPLE: Assuming an award of 150 Performance Shares, and an Early Retirement
Vesting Factor is 0.24 the Adjusted Performance Shares would be 36. Further
assuming a Post-Retirement Performance Share Factor of two-thirds, if the
achievement of the Performance Criteria results in a payment of 200% of the
target number of Performance Shares, Executive would receive 60 shares
determined as follows: 36 Adjusted Performance Shares multiplied by the
Post-Retirement Performance Share Factor (two-thirds) results in 24 Adjusted
Performance Shares which are not subject to the 100% maximum and are thus paid
out as 48 shares (24 Adjusted Performance Shares * 200% payout factor); the
remaining 12 Performance Shares are capped at a 100% payout factor and are thus
paid out as 12 shares.

(d) Notwithstanding anything to the contrary set forth herein, if either
(i) Executive breaches any of the provisions of Sections 5.1 through 5.3 or
Section 5.6, or of the terms and provisions of the Nondisclosure and
Noncompetition Agreement (whether such breach occurs during or after Executive’s
employment with the Company), or (ii) following the Termination Date the
Committee becomes aware of acts or omissions by Executive during the term of
Executive’s employment with the Company which would have constituted Cause, or
(iii) Executive, or anyone on Executive’s behalf, pursues any type of action or
claim against the Company, regarding this Agreement or any topic or claim
covered by this Agreement, other than (i) in connection with any challenges to
the validity of the release described in Section 4.2(d)(ii) under the federal
Age Discrimination in Employment Act as amended by the Older Worker Benefit
Protection Act, (ii) in connection with the filing of a charge or complaint with
or the participation in an investigation, hearing or proceeding of a government
agency or (iii) as otherwise prohibited by law, then, in each case, (1) all
Options, Stock Appreciation Rights, Restricted Stock Units, Performance Shares
or other Awards (as defined in the Incentive Plan), to the extent not previously
exercised or paid out, shall immediately terminate and be forfeited, and
Executive shall reimburse the Company for the value of any other Options, Stock
Appreciation Rights, Restricted Stock Units, Performance Shares or other Awards
for which vesting accelerated, or which Executive otherwise realized value, as a
result of a purported Retirement; and (2) Executive shall reimburse the Company
for all compensation or other amounts previously paid, allocated, accrued,
delivered or provided by the Company to Executive pursuant to this Section 4.3
and the Company shall be entitled to discontinue the future payment, delivery,
allocation, accrual or provision of the Severance Benefit, the CIC Severance
Benefit, the Pro-Rata Bonus, the CIC Pro Rata Bonus, the Welfare Benefit, the
benefits pursuant to Section 4.7 and such other compensation, including any
deferred or equity compensation, as reflected in the terms of any plan, notice
or agreement evidencing such other compensation, except to the extent prohibited
by applicable law.



--------------------------------------------------------------------------------

(e) If the Employment Period and Executive’s employment under this Agreement are
terminated due to Executive’s death, Disability or Retirement prior to the
scheduled expiration of the Employment Period, Executive or Executive’s estate,
as applicable, will receive a Pro Rata Bonus and shall be payable, solely to the
extent the applicable bonus payout is approved by the Committee, in a lump sum
at the same time bonuses are paid to other senior executives under the Annual
Bonus Program, but in no event later than March 15th of the year following the
Termination Year.

(f) (i) In the event the Employment Period and Executive’s employment under this
Agreement are terminated due to Executive’s death or Disability prior to the
scheduled expiration of the Employment Period, and, as of the Termination Date,
Executive would have been eligible for Tenured Retirement, then, to the extent
permitted under Section 409A of the Code, Executive’s termination of employment
shall be treated as a Tenured Retirement with respect to the Covered Equity
Awards with a Deemed Retirement Date that is six (6) months following the
Termination Date. Notwithstanding the foregoing, Executive or Executive’s
estate, as applicable, to the extent permitted under Section 409A of the Code,
may decline such Tenured Retirement through an election delivered by written
notice to the Company not less than ninety (90) days following the Termination
Date. If proper election is made under this paragraph, then Section 4.3(b) shall
not apply to the Covered Equity Awards and the provisions of the Incentive Plan,
and/or the agreements or notices for the Covered Equity Awards, related to
vesting, termination or forfeiture, or exercise period, following a termination
due to death or Disability, shall apply to the Covered Equity Awards (except to
the extent provided herein).

(ii) In the event the Employment Period and Executive’s employment under this
Agreement are terminated due to Executive’s death or Disability prior to the
scheduled expiration of the Employment Period, and, as of the Termination Date,
Executive would have been eligible for Early Retirement (but not Tenured
Retirement), then, to the extent permitted under Section 409A of the Code,
Executive or Executive’s estate, as applicable, may elect to have Executive’s
termination treated as an Early Retirement with respect to the Covered Equity
Awards with a Deemed Retirement Date that is six (6) months following the
Termination Date. Such election shall be made by delivery of written notice to
the Company not less than ninety (90) days following the Termination Date. If
proper election is made under this paragraph, then (1) the provisions of
Section 4.3(c) shall apply to all, and not less than all, Covered Equity Awards
and (2) the provisions of the Incentive Plan, and/or the agreements or notices
for the Covered Equity Awards, related to vesting, termination or forfeiture, or
exercise period, following a termination due to death or Disability, shall not
apply to the Covered Equity Awards (except to the extent provided herein).

(g) Any payment or vesting of cash or equity to Executive is subject to all
federal, state, and local income and payroll tax withholding that, in the
opinion of the Company, is required by law. Unless Executive satisfies any such
tax withholding obligation by paying the amount in cash (including by check or
wire transfer) or shares of the Company’s stock, the Company shall withhold cash
and/or shares on the date of withholding sufficient to cover the withholding
obligation or such other amount that will not cause adverse accounting
consequences for the Company and is permitted under applicable withholding rules
promulgated by the Internal Revenue Service or another governmental entity, with
shares valued in the same manner as used in computing the withholding taxes.

(h) Notwithstanding the foregoing, Executive agrees that the Company’s
obligation to make the payments set forth in this Section 4.3, other than the
Accrued Rights, is contingent and conditioned upon the execution and delivery
(and non-revocation) of a general release by Executive (or Executive’s estate,
if applicable), no later than sixty (60) days after the Termination Date,
releasing all claims against the Company (other than those specifically
described in the below provisos) in such form and containing such terms as the
Company may reasonably prescribe; provided, however, that in no event shall the
timing of Executive’s execution (and non-revocation) of the general release,
directly or indirectly, result in Executive designating the calendar year of
payment, and if a payment that is subject to execution (and non- revocation) of
the general release could be made in more than one taxable year, payment shall
be made in the later taxable year; provided, further, that it shall not be a
condition to Executive’s receipt of such payments that Executive release the
Company from any of the following:



--------------------------------------------------------------------------------

(i) the obligations of the Company described in Article IV of the Agreement; or

(ii) any vested rights that Executive may have with respect to any benefits,
rights or entitlements under the terms of any employee benefit programs of the
Company to which Executive is or will be entitled by virtue of his employment
with the Company or any of its subsidiaries, and nothing in the release will
prohibit or be deemed to restrict Executive from enforcing his rights to any
such benefits, rights or entitlements; or

(iii) Executive’s right to indemnification to the extent provided in the
Company’s Certificate of Incorporation and/or bylaws.

Failure or refusal by Executive to execute and deliver timely (and not revoke)
such release shall release the Company from its obligations to make the payments
described herein. Following such termination of Executive’s employment hereunder
pursuant to this Section 4.3, Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

4.4 Expiration of the Employment Period.

(a) In the event either party elects not to extend the Employment Period
pursuant to Section 2.2, unless Executive’s employment is earlier terminated
pursuant to Sections 4.1 through 4.3, the Agreement shall terminate upon the
expiration of the then current Employment Period subject only to Section 7.1 and
Executive’s employment with the Company beyond the expiration of the Employment
Period shall be deemed an employment at-will and shall not be deemed to extend
any of the provisions of this Agreement (subject to Section 7.1) and Executive’s
employment may thereafter be terminated at will by either Executive or the
Company.

(b) Following such termination of the Agreement pursuant to this Section 4.4,
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

4.5 Notice of Termination; Notice of Retirement; Termination Date.

(a) For purposes of this Agreement, any purported termination of Executive’s
employment by the Company or by Executive (other than a Retirement by
Executive), shall be communicated by written “Notice of Termination” to the
other party hereto in accordance with Section 7.2. Any Notice of Termination
shall set forth (i) the effective date of termination (for purposes of
determining Executive’s entitlement to benefits hereunder), which, in the case
of a termination by Executive pursuant to Section 4.1, or a termination by
either party pursuant to Section 4.2 shall not be less than fifteen (15) days
after the date the Notice of Termination is delivered; (ii) the specific
provision in this Agreement relied upon; and (iii) except in the case of a
termination due to death, Disability or by the Company other than for Cause,
death or Disability, in reasonable detail, the facts and circumstances claimed
to provide a basis for such termination.

(b) For purposes of this Agreement, any purported Retirement by Executive shall
be communicated by written “Notice of Retirement” to the Company in accordance
with Section 7.2. Any Notice of Retirement shall include the following (i) if
Executive intends for the Retirement to qualify as either an Early Retirement or
a Tenured Retirement, the notice shall indicate such intent; and (ii) the notice
shall set forth the proposed effective date of the Retirement, which, for either
an Early Retirement or a Tenured Retirement shall not be less than six
(6) months after the date the Notice of Retirement is delivered, or for any
other Retirement shall not be less than fifteen (15) days after the date the
Notice of Retirement is delivered. Notwithstanding anything to the contrary set
forth herein, in order for a Notice of Retirement to be proper and valid,
Executive must, during the period from delivery of the purported Notice



--------------------------------------------------------------------------------

of Retirement through the Termination Date, continue to substantially perform
his duties hereunder, to the extent required by the Company. Executive’s
material neglect or willful and continuous failure to perform such duties, which
neglect or failure is not cured within seven (7) days following written notice
thereof from the Company to Executive, shall (i) invalidate the Notice of
Retirement ab initio, and (ii) deprive Executive the right to deliver a
subsequent Notice of Retirement. However, the foregoing shall not prevent the
Company, in its sole discretion, from agreeing to reduce or diminish Executive’s
duties and obligations to the Company during the period following delivery of
the purported Notice of Retirement through the Termination Date.

(c) If the Company terminates Executive’s employment pursuant to Section 4.1 or
due to Executive’s Disability pursuant to Section 4.3, the Termination Date
shall be the date upon which the Company notifies Executive of such termination.
If the Company terminates Executive’s employment pursuant to Section 4.2 or 4.3,
or if Executive terminates employment pursuant to Section 4.1, 4.2 or 4.3, the
Termination Date shall be Executive’s last full day of work prior to the
effectiveness of such termination. At any time following proper delivery of a
Notice of Retirement but prior to the effective date of such Retirement, the
Company may elect to terminate the Employment Period and Executive’s employment
under this Agreement in which case the Termination Date shall be Executive’s
last full day of work prior to the effectiveness of such termination; provided,
however, that, unless such termination is for Cause under Section 4.1, such
early termination by the Company shall not have any impact on the Deemed
Retirement Date. Notwithstanding the foregoing, if within fifteen (15) days
after any Notice of Termination is given, the party receiving such Notice of
Termination notifies the other party that a good faith dispute exists concerning
the termination, the “Termination Date” for purposes of determining Executive’s
entitlement to benefits under this Agreement shall be the date on which the
dispute is finally determined by an independent arbitrator selected by the
American Arbitration Association.

4.6 Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive hereby agrees to immediately resign from all positions
(including, without limitation, any management, officer or director position)
that Executive holds on the date of such termination with the Company or any of
its affiliates or with any entity in which the Company or any of its affiliates
has made any investment. Executive hereby agrees to execute and deliver such
documentation reasonably required by the Company as may be necessary or
appropriate to enable the Company or its affiliates, or any entity in which the
Company or any of its affiliates thereof has made an investment to effectuate
such resignation, and in any case, Executive’s execution of this Agreement shall
be deemed the grant by Executive to the officers of the Company of a limited
power of attorney to sign in Executive’s name and on Executive’s behalf such
documentation solely for the limited purposes of effectuating such resignation.

4.7 Continuing Medical Coverage. Following the expiration of the Welfare Period,
if Executive was participating in a Retiree Plan during the Welfare Period and
if Executive has not become eligible, as a full time employee, for group
insurance from another employer, then Executive may continue participation in
the Retiree Plan for Executive and any eligible dependents (including
Executive’s spouse) through Executive’s 65th birthday subject to the terms and
conditions of such plan, so long as Executive pays for the full cost of such
participation. Notwithstanding the foregoing sentence, if following the
expiration of the Welfare Period, either the Company does not sponsor a Retiree
Plan or a Retiree Plan is no longer offered or is terminated, and Executive has
not become eligible for group insurance coverage from another employer or
otherwise obtained medical coverage, the Company shall use commercially
reasonable efforts to assist Executive in obtaining medical insurance coverage
reasonably equivalent to the medical benefits provided to then-active employees
of the Company who are not covered under a collective bargaining agreement for
Executive and his eligible dependents (including Executive’s spouse) through
Executive’s 65th birthday, so long as Executive pays for the full cost of such
coverage. Notwithstanding the foregoing, in the event fulfilling its commitments
under this Section 4.7 by reason of change in applicable law, may, in the
Company’s reasonable view, result in tax or other penalties on the Company, this
provision shall terminate and the parties shall, in good faith, negotiate for a
substitute provision which does not result in such tax or other penalties. For
the avoidance of doubt, should Executive have a surviving spouse at the time of
his death, such spouse shall have the same rights as Executive with respect to
the Welfare Benefit, and after the expiration of the Welfare Period as provided
for in this Section 4.7, as Executive would have had under this Agreement and
further, the rights such Executive would have had through any such surviving
spouse’s 65th birthday; provided, however, that if any such Retiree Plan does
not permit independent elections by a spouse, the Company will provide payment
for other coverage during the Welfare Period and for both the remaining Welfare
Period and after the Welfare Period will use commercially reasonable efforts to
assist such spouse in obtaining medical insurance coverage as would have been
provided to Executive under this Agreement through such spouse’s 65th birthday.



--------------------------------------------------------------------------------

ARTICLE V

RESTRICTIVE COVENANTS

For the purposes of this Article V, all references to the Company shall include
the Company and its affiliates.

5.1 Non-Solicitation and Non-Competition.

(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and accordingly agrees as follows:

(i) During the period of Executive’s employment with the Company and, for a
period of two (2) years after termination of Executive’s employment for any
reason by Executive or the Company (cumulatively the “Nonsolicit Period”),
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly solicit or assist in soliciting to provide
products or services manufactured, sold, supplied or provided by the Company to
any actual or prospective client, vendor, supplier, drug manufacturer, broker,
regional marketing director, employee benefit plan or trust, or other party in
any type of business relationship with the Company or encourage any such Person
to reduce, terminate or change the terms of business conducted with the Company,
in each case:

(A) with whom Executive had personal contact or dealings on behalf of the
Company during the one (1) year period preceding Executive’s termination of
employment;

(B) with whom employees reporting directly to Executive or to Executive’s direct
reports have had personal contact or dealings on behalf of the Company during
the one (1) year immediately preceding Executive’s termination of employment; or

(C) for whom Executive had direct or indirect responsibility during the one (1)
year immediately preceding Executive’s termination of employment.

(ii) During the Nonsolicit Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(A) solicit or encourage any employee of the Company to leave the employment of
the Company; or

(B) hire any such employee who was employed by the Company as of the date of
Executive’s termination of employment with the Company or who left the
employment of the Company coincident with, or within one year prior to or after,
the termination of Executive’s employment with the Company.

(iii) During the Nonsolicit Period, Executive will not, directly or indirectly,
solicit, or encourage to cease to work with the Company, any consultant or
independent contractor then under contract with the Company.

(iv) During the period of Executive’s employment with the Company and, for a
period of (18) months after termination of Executive’s employment for any reason
by Executive or the Company (cumulatively the “Noncompete Period”), Executive
will not directly or indirectly:



--------------------------------------------------------------------------------

(A) engage in or prepare to engage in any Competitive Business;

(B) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in or
is preparing to engage in a Competitive Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any third parties, including employees, consultants, customers,
clients, vendors, suppliers, drug manufacturers, partners, members or investors
of the Company.

(v) Notwithstanding anything to the contrary herein, Executive may, directly or
indirectly own, solely as an investment, securities of any Person engaged in the
business of the Company which are publicly traded on a national or regional
stock exchange or on the over-the-counter market if Executive (i) is not a
controlling person of, or a member of a group which controls, such Person and
(ii) does not, directly or indirectly, own 5% or more of any class of securities
of such Person.

(b) Tolling. Executive understands that if he violates the terms of Sections
5.1(a)(i), (ii), (iii) or (iv) above by engaging in one or more of the
prohibited activities during the applicable restrictive period, then the running
of the restrictive period will stop, or be “tolled,” during the time of such
violation and will begin running again only when the violation(s) have ceased by
voluntary action of Executive or following legal action by the Company to
enforce the Agreement.

5.2 Confidentiality.

(a) Executive acknowledges that the identity of the clients and customers of the
Company, the prices, terms and conditions at, or upon which, the Company sells
its products or provides its services and other non-public, proprietary or
confidential information relating to the business, financial and other affairs
of the Company (including, without limitation, any idea, product, trade secret,
know-how, research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property; creative or
conceptual business or marketing plan, strategy or other material developed for
the Company by Executive; or information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approvals
– concerning the past, current or future business, activities and operations of
the Company and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis) (hereinafter collectively referred to as
“Confidential Information”) are valuable, special unique assets of the Company
and that such Confidential Information, if disclosed to others, may result in
loss of business or other irreparable and consequential damage to the Company.

(b) Executive shall hold in fiduciary capacity, for the benefit of the Company,
all Confidential Information and shall not, at any time during the Employment
Period or thereafter (i) retain or use for the benefit, purposes or account of
Executive of any other Person, or (ii) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the Company (other than
its professional advisers who are bound by confidentiality obligations), any
Confidential Information, without the prior written authorization of the
Company.

(c) Notwithstanding the foregoing, the term Confidential Information shall not
include information (i) generally known to the public or the trade other than as
a result of Executive’s breach of this covenant or any breach of other
confidentiality obligations by third parties, (ii) made legitimately available



--------------------------------------------------------------------------------

to Executive by a third party without breach of any confidentiality obligation,
(iii) the release of which is deemed by the Board to be in the best interest of
the Company, or (iv) the disclosure of which is required by applicable law;
provided, that Executive shall give prompt written notice to the Company of such
legal requirement, disclose no more information than is so required, and
cooperate with any attempts by the Company to obtain a protective order or
similar treatment. Furthermore, nothing in this Agreement prohibits Executive
from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Executive does not need
the prior authorization of the Company to make any such reports or disclosures
and Executive is not required to notify the Company that he has made such
reports or disclosures.

(d) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (i) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, (ii) immediately destroy,
delete, or return to the Company, at the Company’s option, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in Executive’s possession or control
(including any of the foregoing stored or located in Executive’s office, home,
laptop or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company,
except that Executive may retain only those portions of any personal notes,
notebooks and diaries that do not contain any Confidential Information, and
(iii) notify and fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information of which Executive is or
becomes aware. In addition, on Executive’s last day of employment with the
Company, or earlier upon the request of the Company, Executive shall return to
the Company all equipment, data, material, manuals, offering documents,
contracts, closing binders, books, records, documents (whether stored
electronically or on computer hard drives, disks, thumb drives, or other storage
devices), computer disks, credit cards, keys, I.D. cards, and other Company
property, including, without limitation, stand-alone computers or tablets, fax
machines, printers, telephones, and other Company electronic devices in
Executive’s possession, custody, or control.

5.3 Non-Disparagement. Executive agrees that Executive will not disparage the
Company or its or their current or former officers, directors, and employees in
any way; further, Executive will not make or solicit any comments, statements,
or the like to the media or to others that would be considered derogatory or
detrimental to the good name or business reputation of any of the aforementioned
entities or individuals; provided, that this Section does not prohibit
statements which Executive is required to make under oath or which are otherwise
required by law, provided, that such statements are truthful and made in a
professional manner; further provided, that this Section does not prohibit
Executive from making statements which would otherwise be in violation of this
Section, provided such statements are made by Executive in response to public
statements made by the Company, or its authorized representatives, which are
derogatory or detrimental to the good name or business reputation of Executive.

5.4 Acknowledgment of Reasonable Covenants. It is expressly understood and
agreed that Executive and the Company consider the restrictions and covenants
contained herein to be reasonable and enforceable, because, among other things,
(a) Executive will be receiving compensation under this Agreement or otherwise,
(b) there are many other areas in which, and companies for which, Executive
could work in view of Executive’s background, (c) the restrictions and covenants
set forth herein do not impose any undue hardship on Executive, (d) the Company
would not have entered into this Agreement but for the restrictions and
covenants of Executive contained herein, (e) the restrictions and covenants
contained herein have been made in order to induce the Company to enter into
this Agreement and (f) the restrictions and covenants contained herein are for
the protection of the Company’s confidential or trade secrets business
information and customer or supplier relationships, goodwill and loyalty.

5.5 Subsequent Employment. Executive agrees to disclose the existence of this
Agreement and the restrictions in this Article V (but nothing further) to any
person, firm, corporation or other entity before accepting employment with,
engagement by or otherwise working for such person or entity during Executive’s
employment with the Company and during the two (2) year period following
termination of Executive’s employment for any



--------------------------------------------------------------------------------

reason. Executive further agrees that upon request Executive will disclose to
one of the Company’s Vice President(s) of Human Resources the identity of any
new employment, business relationship, or consulting arrangement that Executive
is engaged in while Executive is employed and during the two (2) year period
after termination of employment for any reason. Notwithstanding the foregoing,
this paragraph shall not prohibit Executive from disclosing historical
compensation information (e.g., salary, bonus or long term incentive
compensation) to prospective future employers.

5.6 Modification of the Restrictive Covenants. If, at the time of enforcement of
the restrictive covenants set forth herein, a final judicial determination is
made by a court or arbiter of competent jurisdiction that the time or territory
or any other restriction contained in this Agreement is an unenforceable
restriction against Executive, the provisions of this Agreement shall not be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such maximum extent as such court may judicially determine or
indicate to be enforceable. Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

ARTICLE VI

EMPLOYEE INVENTIONS

6.1 Ownership of Work Product. Executive acknowledges and agrees that the
Company shall solely own, without restrictions or liability of any kind, all
right, title, and interest in and to any and all intellectual property and
tangible embodiments thereof, including, but not limited to, all documents,
reports, memoranda, drawings, specifications, computer programs, works of
authorship, and other tangible or intangible property and any and all plans,
discoveries, creations, compositions, inventions, innovations, processes,
technical data, patents and patent applications, know-how, trade secrets,
customer lists, business plans, marketing plans and other competitive data and
information, trademarks, service marks, trade names, copyrights and copyright
registration applications, and other materials and designs (whether tangible or
intangible) developed or conceived by Executive or provided by the Company or
business units to Executive during the course of Executive’s performance of
services pursuant to this Agreement (individually or collectively “Work
Product”).

6.2 Return of Materials. Executive acknowledges and agrees that Executive shall
not acquire any rights whatsoever in any Work Product and that any and all Work
Product, and any other property of Company shall be returned or provided to the
Company at any time upon the Company’s demand, and, at the latest, upon
Executive’s separation from Company for any reason.

6.3 Title. Executive acknowledges and confirms that it is Executive’s intention
that any and all rights, including any copyright or other intellectual property
rights, in any Work Product created by Executive for the Company shall solely
and exclusively vest in the Company, and that any such Work Product shall be
considered within the scope of Executive’s employment. The parties agree that
the Company is entitled, as author, to the copyright in any copyrightable Work
Product and any other rights therein including the right to seek or not seek
statutory registration of any copyright and the right to make such changes
therein and uses thereof as the Company in its sole discretion determines. If,
for any reason, any Work Product is not considered a work made for hire under
the U.S. Copyright Act, then Executive hereby grants and assigns to the Company,
without any requirement of further consideration, all of Executive’s right,
title, and interest in and to such Work Product.

6.4 Assignment of Rights. Executive agrees to execute such assignments,
releases, transfer documents, and other instruments as the Company may
reasonably require in order to vest in the Company complete and absolute title
to the Work Product, including all intellectual property rights therein and
thereto. For this limited purpose, Executive hereby appoints the Company as its
attorney in fact to execute and deliver to the Company, on behalf of Executive,
any and all such documents or instruments. This appointment shall be deemed to
be a power coupled with an interest and shall be irrevocable. Executive agrees
to cooperate fully with the Company in any and all acts or actions deemed
appropriate by the Company in order to perfect, retain, enforce, and maintain
sole and exclusive title in and to the Work Product and all intellectual
property rights therein and thereto.



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1 Survival. Sections 4.1 through 4.7 inclusive (as applicable to the relevant
circumstance of termination only), Articles V, VI and VII shall survive and
continue in full force in accordance with their terms notwithstanding any
termination of Executive’s employment hereunder or termination of the Employment
Period.

7.2 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via e-mail to the
recipient. Such notices, demands and other communications shall be sent to the
address indicated below:

To the Company:

Express Scripts Holding Company

One Express Way

Saint Louis, MO 63121

Attention: Chief Legal Officer

To Executive:

At the address in the Company records

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

7.3 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

7.4 Complete Agreement. Except to the extent specifically set forth herein, this
Agreement constitutes the complete agreement and understanding between the
parties regarding the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by and between the parties,
written or oral which shall automatically terminate upon the effectiveness of
this Agreement; provided, however, that this Agreement shall not supersede or
modify the terms of the Nondisclosure and Noncompetition Agreement or any other
nondisclosure or noncompetition agreement between Executive and the Company, and
any restricted stock, stock options, performance shares, restricted stock units
or other equity awards, deferred compensation and sign on incentives, whether in
cash or otherwise, shall be subject to the terms of the applicable awards,
notices or agreements. The applicable provisions of this Agreement amend the
terms and provisions of the Incentive Plan to the extent addressed by this
Agreement.

7.5 Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

7.6 Successors and Assigns. Except as otherwise provided herein, all covenants
and agreements contained in this Agreement shall bind and inure to the benefit
of and be enforceable by the parties to this Agreement and their respective
heirs, executors, administrators, successors and assigns. Except as otherwise
specifically provided herein, this Agreement, including the obligations and
benefits hereunder, may not be assigned to any party by Executive. In addition
to any obligations imposed by law upon any successor to the Company, the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Failure of the Company to
obtain such assumption and agreement within 30 days after a written demand
therefor is delivered to the Board by Executive shall be a breach of this
Agreement and shall entitle Executive to claim Good Reason pursuant to
Section 1.25(a) of this Agreement.



--------------------------------------------------------------------------------

7.7 No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied to this Agreement.

7.8 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

7.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri, without regard to conflicts
of laws principles thereof; provided, however, that issues related to the
Incentive Plan or any grants thereunder shall be resolved in accordance with the
laws of the State of Delaware.

7.10 Specific Performance. The Company shall be entitled to enforce its rights
under this Agreement specifically, to recover damages and costs (including
reasonable attorneys’ fees) caused by any breach or threatened breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. Executive agrees and acknowledges that money damages are an inadequate
remedy for any breach of the provisions of this Agreement, including, without
limitation, Sections 5.1 through 5.3 and Section 5.6, and that the Company shall
be entitled to apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement. Further, Executive acknowledges that the
forfeiture provision set forth in the termination provisions hereof shall not be
construed to limit or otherwise affect the Company’s right to seek legal or
equitable remedies it may otherwise have, or the amount of damages for which it
may seek recovery, resulting from breach of this Agreement.

7.11 Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive.

7.12 Tax Matters.

(a) Notwithstanding anything to the contrary herein (or any other agreement
entered into by and between Executive and the Company or any incentive
arrangement or plan offered by the Company), in the event that any amount or
benefit paid or distributed to Executive pursuant to this Agreement, taken
together with any amounts or benefits otherwise paid or distributed to Executive
by the Company or any of its subsidiaries (collectively, the “Covered
Payments”), would exceed the amount which can be paid to Executive without
Executive incurring an Excise Tax, then the amounts payable to Executive under
this Agreement (or any other agreement by and between Executive and the Company
or pursuant to any incentive arrangement or plan offered by the Company) may, in
the discretion of the Company, be reduced (but not below zero) to the maximum
amount which may be paid hereunder without Executive becoming subject to the
Excise Tax (such reduced payments to be referred to as the “Payment Cap”), but
only if and to the extent such reduced amount would provide a greater benefit to
Executive than an unreduced payment that would subject Executive to an Excise
Tax. In the event Executive receives reduced payments and benefits as a result
of application of this Section 7.12, Executive shall have the right to designate
which of the payments and benefits otherwise set forth herein (or any other
agreement between Executive and the Company or any incentive arrangement or plan
offered by the Company) will be received in connection with the application of
the Payment Cap, subject to the following sentence. Reduction shall first be
made from payments and benefits which are determined not to be nonqualified
deferred compensation for purposes of Section 409A of the Code, and then shall
be made (to the extent necessary) out of payments and benefits which are subject
to Section 409A of the Code and which are due at the latest future date.

(b) Immediately upon a Change in Control, the Company shall notify Executive of
any modification or reduction as a result of the application of this
Section 7.12. In the event Executive and the Company disagree as to the
application of this Section 7.12, the Company shall select a law firm or
accounting firm from among those regularly consulted (during the twelve-month
period immediately prior



--------------------------------------------------------------------------------

to the Change in Control that resulted in the characterization of the Covered
Payments as parachute payments) by the Company, and such law firm or accounting
firm shall determine, at the Company’s expense, the amount to which Executive
shall be entitled hereunder (and pursuant to any other agreements, incentive
arrangements or plans), taking into consideration the application of this
Section 7.12, and such determination shall be final and binding upon Executive
and the Company.

7.13 Executive Representation. Executive hereby represents and warrants to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

7.14 Executive Acknowledgement. Executive acknowledges that he has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained in writing herein, and has entered into this Agreement freely
based on his own judgment.

7.15 Cooperation. Each party shall provide reasonable cooperation in connection
with any action or proceeding (or any appeal from any action or proceeding)
which relates to events occurring during Executive’s employment hereunder.

7.16 Clawback Policy. This Agreement shall be subject to the Company’s Clawback
and Recoupment Policy, or any successor policy, as it may be in effect from time
to time, including, without limitation, any changes required to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Policy”), and
Executive specifically acknowledges that such Policy shall apply to compensation
and benefit previously provided and that the Committee shall have discretion
regarding application of the Policy to this Agreement.

7.17 Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required or authorized by law to
withhold. The Company shall be entitled to rely on an opinion of counsel if any
questions as to the amount or requirement of withholding shall arise.

7.18 Section 409A of the Code. The intent of the parties is that payments and
benefits under this Agreement and any other plans or arrangements in which
Executive participates (together, the “Arrangements”) comply with Section 409A
of the Code, to the extent subject thereto, and accordingly, to the maximum
extent permitted, the Arrangements shall be interpreted and administered to be
in compliance therewith. Notwithstanding anything contained therein to the
contrary, Executive shall not be considered to have terminated employment with
the Company for purposes of any payments under the Arrangements which are
subject to Section 409A of the Code until Executive has incurred a “separation
from service” from the Company within the meaning of Section 409A of the Code.
Each amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code. Without limiting the foregoing under any Arrangements, to the extent
required in order to avoid an accelerated or additional tax under Section 409A
of the Code, (a) amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Arrangements during the six-month period
immediately following an Executive’s separation from service shall instead be
paid on the first business day after the date that is six months following
Executive’s separation from service (or, if earlier, Executive’s date of death);
provided, however, amounts with respect to the Severance Benefit, the CIC
Severance Benefit or the Welfare Benefit shall accrue with a reasonable rate of
interest, as determined in the Company’s sole discretion, from the Termination
Date until the date of payment, (b) no Change in Control shall be deemed to have
occurred thereunder unless such Change in Control constitutes a change in
control event for purposes of Section 409A of the Code and (c) references to a
termination on account of disability shall be deemed to refer to a “disability”
for purposes of Section 409A of the Code. To the extent required to avoid an
accelerated or additional tax under Section 409A of the Code, amounts
reimbursable to Executive shall be paid to Executive on or before the last day
of the year following the year in which the expense was incurred and the amount
of expenses eligible for reimbursement (and in kind benefits provided to
Executive) during one year may not affect amounts reimbursable or provided in
any subsequent year. The Company makes no representation that any or all of the
payments described in the Arrangements will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to any such payment.



--------------------------------------------------------------------------------

7.19 Arbitration. Executive and the Company agree that any and all disputes
between the parties hereto arising from or relating to this Agreement, and/or
any release executed by Executive pursuant to the terms of this Agreement, other
than under Article V (with respect to which either party may seek an injunction
in aid of arbitration such as an order seeking specific performance or
injunctive or other equitable relief), shall be submitted and decided by binding
confidential arbitration before a single arbitrator in accordance with the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association (“AAA”) then in effect, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Venue for the arbitration shall be in St. Louis County, Missouri and
the laws as set forth in Section 7.9 will apply. Any demand for arbitration
shall be made within a reasonable time after the claim, dispute, or other matter
in question has arisen, and in no event shall any such demand be made after the
date when institution of legal or equitable proceedings based on such claim,
dispute or other matter in question would be barred by the applicable statute of
limitations. Under no circumstances will either party be subject to punitive
damages. Each party hereto shall bear its costs of the arbitration proceeding.
However, to the extent permitted by applicable laws, the prevailing party in the
arbitration, as designated by the arbitrator, shall be entitled to recover its
reasonable cost of the arbitration, including, without limitation, its
reasonable attorneys’ fees, from the other party as determined by the arbitrator
in or following the decision on the merits. Any disputes about the enforcement
of this Section 7.19 shall be submitted to arbitration, and the arbitrator shall
have the authority to sever any provision of this Section 7.19 which would
render the provision unenforceable as a matter of then existing law in
accordance with Section 7.3.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the Effective Date first above written.

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

EXPRESS SCRIPTS HOLDING COMPANY

By:  

/s/ Maura C. Breen

Name:   Maura C. Breen Title:   Chair of Compensation Committee

EXECUTIVE:

  /s/ Timothy Wentworth Name:   Timothy Wentworth Date:  

May 4, 2016



--------------------------------------------------------------------------------

EXHIBIT A

Sample Calculation under Section 4.3(c)(ii)

The following is an example of the methodology to be used to calculate the
impact of Early Retirement on Unvested Options or Stock Appreciation Rights
granted on or following the effective date of the Prior Agreement:

Option Grant: 375 options granted on May 1, 2016, vesting in 3 tranches as
follows:

Tranche 1 – 100 options vesting May 1, 2017

Tranche 2 – 125 options vesting May 1, 2018

Tranche 3 – 150 options vesting May 1, 2019

Expiration Date: May 1, 2027

Executive’s 55th Birthday: March 11, 2016

Deemed Retirement Date: November 1, 2016

Termination Date: October 1, 2016

Early Retirement Period: 8 months (whole months between 3/1/16 and 11/1/16)

Early Retirement Option Expiration Date: November 1, 2020 (4 years after the
Deemed Retirement Date. Note: For any Options or Stock Appreciation Rights with
an Expiration Date prior to 11/1/20, the Early Retirement Option Expiration Date
would be such Expiration Date.)

Early Retirement Vesting Factor: 0.133 or 13.3% (8 ÷ 60)

Calculations as of the Termination Date based on the foregoing:

Tranche 1 – 13 options (100 * 0.133, rounded to the nearest whole option) would
remain scheduled to vest on May 1, 2017, and following vesting would remain
exercisable until November 1, 2020; the remaining 87 options in Tranche 1 would
terminate and be forfeited as of the Termination Date.

Tranche 2 – 17 options (125 * 0.133, rounded to the nearest whole option) would
remain scheduled to vest on May 1, 2018, and following vesting would remain
exercisable until November 1, 2020; the remaining 108 options in Tranche 2 would
terminate and be forfeited as of the Termination Date.

Tranche 3 – 20 options (150 * 0.133, rounded to the nearest whole option) would
remain scheduled to vest on May 1, 2019, and following vesting would remain
exercisable until November 1, 2020; the remaining 130 options in Tranche 3 would
terminate and be forfeited as of the Termination Date.

The foregoing is for illustrative purposes only and does not reflect any actual
grants to Executive.